


                                                
 
 
 
 
Exhibit (u)



C E R T I F I C A T E
EMERSON ELECTRIC CO.
20__ PERFORMANCE SHARES PROGRAM


THIS CERTIFIES that «FULL_NAME» is entitled to be a participant in Emerson
Electric Co.’s 20__ Performance Shares Program (“Program”) under the [2015
Incentive Shares Plan, approved and adopted by the Board of Directors on
November 4, 2014 and approved by the Stockholders on February 3, 2015], the
terms of which are incorporated herein by reference, and has been awarded
«AWARD_NAME» («AWARD_NUMBER») Performance Shares Units, all in accordance with
the terms and provisions of said Program and Plan, certain terms and provisions
of which are generally described in the offering circular for the Plan, and any
supplements thereto.
Dated this ____ day of ________, 20__.
Approved by the Compensation Committee



1

--------------------------------------------------------------------------------




EMERSON                  INTRA-COMPANY CORRESPONDANCE


TO:        
FROM:    «FULL_NAME»
DATE:    ____________, 20__
FILE:    20__ PERFORMANCE SHARES PROGRAM AWARD
SUBJECT:    Acceptance of Award




This is to advise that in consideration of the Compensation Committee's award of
Performance Shares Units in the [20__] Performance Shares Program (“Program”)
under the [2015] Incentive Shares Plan (“Plan”), (1) I accept such participation
upon the terms for the Program established by the Compensation Committee
pursuant to the Plan, or otherwise set forth below or in the Award Certificate,
and in the attached Plan document, and (2) I agree that during my employment by
Emerson Electric Co. or any of its divisions, subsidiaries or affiliates
(collectively, "Emerson"), and for a period of two (2) years immediately after
my employment with Emerson ends for any reason, including by reason of
divestiture or spin-off, I will not directly or indirectly, regardless of
whether any payment has been made to me under the Program or the Plan, (a)
compete against, or enter the employ of or assist any person, firm, corporation
or other entity in a business that competes against, any business of Emerson in
which I was employed, (b) compete against any such Emerson business by
soliciting or pursuing its customers, or (c) solicit or hire any Emerson
employees. Emerson shall be entitled to all rights and remedies available at law
or equity for any breach or threatened breach of this agreement, including a
cancellation of all Performance Shares Units and return of all shares issued
under the Program and the Plan, damages and injunctive relief. I also agree
Missouri law governs this agreement without regard to any conflicts of law
principles and consent to resolve any disputes exclusively in the courts in the
state of Missouri.


I acknowledge I have read and understand the above, the Plan and the offering
circular for the Plan, and any supplements thereto and agree to the terms of the
award as set forth therein.




_____________________________            ______________«FULL_NAME»_____________
Date                    


__________________________________________    
Signature



2

--------------------------------------------------------------------------------




[2016] PERFORMANCE SHARES PROGRAM
AWARD SUMMARY


•
[FY16 - FY18] Performance Shares Plan Award



•
The actual payout earned will be based on Company performance during the
Performance Period beginning [October 1, 2016] and ending on [September 30,
2018].



•
Payout will range from [0 to 115%] of Performance Share Award Units.



•
Quarterly dividend equivalents on [100%] of the Performance Share Award Units
will be ACCRUED to a nominal account for the Participant, commencing with the
next regularly scheduled quarterly dividend payment date after the award.



◦
The accrued dividend equivalents on the EARNED units (if any), will be paid and
included with the payment of the earned units at the time the earned units are
paid out after end of the performance period; this payment is subject to your
continued employment with the company during the performance period, up to and
including the final approval of the payout percentage by Emerson Electric Co.
Board of Directors’ Compensation Committee and the actual payout date, and



◦
The accrued dividend equivalents on any unearned units will be forfeited.



•
The EARNED payout percentage under the plan will be determined and the EARNED
units (if any) paid following the end of the Performance Period; this payment is
subject to your continued employment with the company during the performance
period, up to and including the final approval by Emerson Electric Co - Board of
Directors’ Compensation Committee and actual payout date.

 
•
Participant’s right to the Award are not vested, and it is understood and agreed
that Participant may forfeit the Award and dividend equivalents, whether paid or
accrued, if any of the terms or conditions of the Award, including the
non-competition and non-solicitation obligations, as set out in the Plan and
Acceptance of Award are not met, if Participant engages in intentional
misconduct in connection with his or her employment or is in violation of the
Company’s Business Ethics Program, or if Participant fails to remain employed by
the Company for the periods described above.




3

--------------------------------------------------------------------------------



EMERSON ELECTRIC CO.
TO:
 
 
FROM:
Compensation Committee (the "Committee")
 
DATE:
 
 
FILE:
[2015] Incentive Shares Plan (the "Plan")
 
RE:
Award of Restricted Shares
 



The Committee has awarded to you __________ (_____) Restricted Shares (“Shares”)
under the terms of the Plan. This award is subject to all the terms of the Plan,
which is incorporated herein by reference and a copy of which has been delivered
to you, and are described in the offering circular relating to Plan, as amended
or supplemented. The Restriction Period applicable to these Shares is ________
(__) years from the date hereof.


The following are additional terms, conditions and provisions applicable to this
award:


1. Your rights in regard to these Shares are not vested, and you understand and
agree, by your signature to this agreement, that your entire interest in these
Shares may be forfeited if you fail to remain in the employ of Emerson Electric
Co. (“Emerson Electric”) or any of its divisions, subsidiaries or affiliates
(collectively, “Emerson”) for the full term of the Restriction Period, or in the
event you fail to abide by any of the terms or conditions attached to this award
or set out in the Plan or in this Agreement.


2. Specifically, the Shares shall not vest until the expiration of the
Restriction Period and shall be wholly forfeited in the event of your
resignation or discharge or you otherwise fail to remain so employed, including
by reason of divestiture or spin-off, prior to such time; provided, however, in
the event of any termination on account of death or any disability which in the
determination of the Committee prevents your continued employment by Emerson,
the award of Shares will be prorated for your period of service during the
Restriction Period and, provided you are not otherwise in default hereunder, you
or your estate will receive such prorated number of Shares free of any
restriction; provided further, however, in the event of a termination of your
employment prior to the expiration of the Restriction Period, other than on
account of your death or disability, the Committee, in its absolute discretion,
may make such pro rata or other payment (or no payment) as it may determine.


3. During the Restriction Period the Shares will be evidenced by a certificate
issued in your name, but such certificate will not be delivered to you and shall
be held by Emerson until the expiration of the Restriction Period or until
earlier forfeiture. During the Restriction Period (and prior to any forfeiture),
your rights in respect of the Shares shall be as follows.


(i) You will be entitled to receive cash dividends when paid on the Shares and
you will be entitled to vote the Shares.


(ii) During the Restriction Period you shall not be entitled to delivery of any
stock certificate evidencing the Shares.


(iii) The certificates for the Shares may have imprinted thereon such
restrictive legends, and such stop-transfer orders, dividend payment orders and
such other orders as may be given in respect thereof by the Committee as it may
determine in its sole discretion.


(iv) During the Restriction Period you may not sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of any of the Shares.


(v) Stock dividends paid or any other property distribution made on the Shares
shall not be paid or delivered to you but shall be held by Emerson on the same
terms as the Shares on which they were paid;



--------------------------------------------------------------------------------



provided, however, the Committee in its discretion may direct the payment of any
such stock dividends or other property directly to you, free of the restriction
imposed by this Agreement.


4. You understand that this award is confidential and that the dissemination of
any information concerning the fact of this award or of any information relating
to this award to any person or persons within or without Emerson (including its
officers and any of your superiors or subordinates) would be, or might be,
injurious to the interests of Emerson. Accordingly, you agree that you will
maintain in confidence and will reveal to no one the fact that you have received
this award or any information concerning this award, except as you may be
required by law to make any such disclosure. You further agree that any breach
of this agreement of confidentiality (before or after the Restriction Period)
will constitute good cause for the termination of your employment by Emerson.
You further understand that if such breach occurs during the Restriction Period
applicable to the Shares, Emerson may cause your right to such Shares to be
forfeited forthwith.


5. By your acceptance of this award you agree that should your employment with
Emerson end for any reason (either during or after the Restriction Period),
including by reason of divestiture or spin-off, you will not directly or
indirectly, for a period of two years immediately following your last day of
employment with Emerson, (a) compete against, or enter the employ of or assist
any person, firm, corporation or other entity in a business that competes
against, any business of Emerson in which you were employed, (b) compete against
any such Emerson business by soliciting or pursuing its customers, or (c)
solicit or hire any Emerson employees. Emerson shall be entitled to all rights
and remedies available at law or equity for any breach or threatened breach
pertaining to this Agreement, including a return of all Shares issued, damages
and injunctive relief.


6. At the end of the Restriction Period, the Shares which have not been
forfeited, together with any cash held on account of dividends on such Shares,
shall be delivered to you, except that Emerson shall withhold sufficient Shares
and cash to enable it to satisfy its federal, state and local tax withholding
obligations.


7. You acknowledge and agree that this award has been granted to you pursuant to
a determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this award, shall have plenary
authority to interpret any provision of this award and to make any
determinations necessary or advisable for the administration of this award, and
may waive or amend any provisions hereof in any manner not adversely affecting
the rights granted to you by the express terms hereof.


8. This Agreement shall be deemed executed and delivered by you in the City or
County of St. Louis, Missouri and shall be governed by Missouri law without
regard to conflicts of laws principles. You consent to resolve any disputes
exclusively in the state or Federal courts in the state of Missouri.


Counsel for Emerson has advised that in the opinion of such counsel,


(i) The receipt of this award does not constitute taxable income to you. Any
cash dividends which are paid to you on the Shares will constitute taxable
income to you when received. At such time as the restrictions on the Shares are
released or satisfied and your right to the Shares becomes non-forfeitable, you
will have taxable income in an amount equal to the then fair market value of the
Shares.


(ii) If you are a director or officer of Emerson Electric subject to the
requirement of filing reports under Section 16(a) of the Securities Exchange Act
of 1934 upon changes in your beneficial ownership of shares of Emerson
Electric's Common Stock, you must report the award of Restricted Shares on Form
4, Statement of Changes in Beneficial Ownership not later than two (2) business
days after the date of the award.



2

--------------------------------------------------------------------------------



This award agreement is dated _________________, has been executed and delivered
by the parties hereto in St. Louis City or County, State of Missouri.




_________________________________________________
For Emerson
(as approved by the Compensation Committee)
 




Acknowledgment


The undersigned, _______________, grantee of the award of Shares pursuant to
this Agreement, hereby accepts said award on the terms, conditions and
provisions contained in the Plan and in this Agreement. The undersigned
acknowledges receipt of a copy of the Plan and understands that his rights in
respect of the Shares may be forfeited as provided in the Plan and in this
Agreement.


Dated _______________________, 20__




__________________________________
Awardee

3